Citation Nr: 0421605	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for myelofibrosis.

2.  Entitlement to an increased (compensable) rating for 
service-connected tuberculosis, pulmonary, chronic, minimal, 
inactive.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1956 
to April 1959. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim seeking 
entitlement to service connection for myelofibrosis.  In the 
April 2002 rating decision, the RO also continued the non-
compensable evaluation of the veteran's service-connected 
inactive, minimal, pulmonary tuberculosis.

In November 2002, the veteran requested a personal hearing 
before a Hearing Officer at the RO.  On April 23, 2003, he 
withdrew his request for a personal hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This appeal is remanded for the RO to obtain 
additional medical records, to provide the veteran 
complete notice of all four (4) requirements of VCAA, 
and to schedule an examination regarding both issues 
on appeal.

Specific reference was made by the veteran to treatment 
records from the Seattle Cancer Care Alliance.  In October 
2003, the veteran submitted a signed consent form authorizing 
release of these records, and indicated dates of treatment 
from May 13, 2003, to September 19, 2003, for a stem cell 
transplant.  The RO shall request and obtain these records.




Furthermore, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  

To fully comply with the VCAA requirements, the RO must 
satisfy the following four (4) requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim.  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  Third, the RO must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Fourth, the RO must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

In this case, although the RO informed the veteran in a 
letter dated January 2002 
of all VCAA requirements regarding his increased rating claim 
for service-connected tuberculosis, the veteran has not been 
given notice of all VCAA requirements, in reference to his 
claim of service connection for myelofibrosis.  Therefore, 
the RO must inform the veteran of all four (4) VCAA 
requirements, as set forth above, regarding his claim of 
service connection for myelofibrosis.  
The RO shall include information as to how to substantiate a 
service connection claim on both a direct and secondary 
basis.

Last, under 38 U.S.C.A. § 5103A (d) (West 2002), VA must 
provide a claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.



In this case, service medical records dated January 1959 
indicated that the veteran 
was admitted to an army hospital in September 1958 because of 
right chest pain, a productive cough, malaise and a 12 to 16 
pound weight loss.  A chest x-ray at that time showed a 
nodular infiltrate in the left second anterior inner space.  
The veteran was discharged in October 1958 with a notation of 
possible active tuberculosis.  Additional service records 
from January 1959 indicated that he had experienced a sudden 
onset of left chest pain while marching in September 1958.  
He was admitted to a naval hospital in January 1959 with a 
cough and twelve pounds of weight loss since the onset of 
pain.  In February 1959, the veteran was diagnosed with 
infiltration, pulmonary, cause undetermined.  In March 1959, 
the diagnosis was changed to tuberculosis, pulmonary, active, 
minimal.

While the veteran received a February 2002 VA examination 
which concluded that it was not at least as likely as not 
that his myelofibrosis was secondary to the service-connected 
pulmonary tuberculosis, the VA examiner did not comment at 
that examination on whether the veteran's myelofibrosis was 
the result of disease or injury in service.  The RO should 
arrange for a VA examiner to re-examine the veteran and 
comment on whether his myelofibrosis is directly related to 
service.  The RO shall also schedule an examination regarding 
the nature and severity of the veteran's service-connected 
pulmonary tuberculosis  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO shall request and obtain the 
veteran's clinical treatment records from 
the Seattle Cancer Care Alliance in 
Seattle, Washington, from May 2003 
through September 2003, regarding his 
stem cell transplant.






2.  The RO shall communicate to the 
veteran information regarding all four 
(4) VCAA requirements, as set forth 
above, in reference to his claim for 
entitlement to service connection for 
myelofibrosis.  The RO shall include 
information on how to substantiate a 
service connection claim on both a direct 
and secondary basis.

3.  The veteran should be scheduled for a 
VA examination in connection with his 
claim of service connection for 
myelofibrosis.  The claims folder, to 
include all evidence added to the record 
in accordance with the paragraphs above, 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all bone disorders that might 
be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all bone disorders, the 
veteran currently has.
 
 b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that a 
current bone disorder is proximately 
due to or the result of the 
veteran's service-connected 
tuberculosis, pulmonary, chronic, 
minimal, inactive.
 
d.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that a 
current bone disorder is the result 
of a disease or injury incurred 
during service.  

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

4.  The veteran should also be scheduled 
for a VA examination in regard to his 
claim for an increased rating for his 
service-connected pulmonary tuberculosis.  
The claims folder, to include all 
evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
severity of all pulmonary disorders that 
might be present.  






The examination report should include 
responses to the following medical items:
 
a.  Does the veteran have chronic 
pulmonary tuberculosis?
 
b.  If the answer to item (a) above 
is yes, state whether the disorder 
is active or inactive.

c.  If the answer to item (a) above 
is yes, state whether the disorder 
is far advanced, moderately 
advanced, or minimal.

d.  If the veteran has inactive 
pulmonary tuberculosis, how long 
(please specify in terms of years) 
has he had this condition after the 
date of inactivity, following active 
tuberculosis?

e.  If the veteran has inactive 
pulmonary tuberculosis, did this 
disorder follow far advanced lesions 
diagnosed at any time while the 
disease process was active?

f.  If the veteran has inactive 
pulmonary tuberculosis, did this 
disorder follow moderately advanced 
lesions, and is there continued 
disability, emphysema, dyspnea on 
exertion, or impairment of health?
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

5.  Upon completion of the development 
above, the RO should re-adjudicate both 
the veteran's claim of entitlement to 
service connection for myelofibrosis, and 
claim of entitlement to an increased 
(compensable) evaluation for service-
connected tuberculosis, pulmonary, 
chronic, minimal, inactive.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for myelofibrosis, and 
entitlement to an increased (compensable) 
evaluation for service-connected 
tuberculosis, pulmonary, chronic, minimal, 
inactive, which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




